314 F.2d 500
FLIGHT ENGINEERS' INTERNATIONAL ASSOCIATION, AFL-CIO, et al., Appellants,v.AMERICAN AIRLINES, INC., Appellee.
No. 19055.
United States Court of Appeals Fifth Circuit.
March 25, 1963.

Appeal from the United States District Court for the Northern District of Texas.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
After the Court's opinion, 303 F.2d 5, had been adopted and was awaiting publication, the parties filed in this Court a stipulation for dismissal of the appeal. They had also filed in the District Court a stipulation for dismissal of the action without prejudice. The District Court entered a dismissal pursuant to this stipulation. As it now appears that the proceeding below has been dismissed, and that accordingly no purpose would be served in vacating the decree with directions to dismiss, cf. United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36; Walling v. James V. Reuter, 1944, 321 U.S. 671, 64 S.Ct. 826, 88 L.Ed. 1001, and see cases cited note 3 of our original opinion, 303 F.2d 5, 8, the appeal is dismissed pursuant to stipulation of the parties.